         Case 1:17-cv-00427-JKB Document 204 Filed 02/23/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               BALTIMORE DIVISION


 David Feinberg, et al., and all others
 similarly situated,

                        Plaintiffs,
                                                    Case No. 1:17-cv-00427-JKB
 vs.

 T. Rowe Price Group, Inc., et al.,

                        Defendants.




                                      JOINT STATUS REPORT

       Plaintiffs and Defendants (collectively “the Parties”), through undersigned counsel, file

this Joint Status Report pursuant to the Court’s February 19, 2021 Order (Dkt. No. 203). The

italicized text below is taken from that Order.

   1. Whether the case is to be tried jury or non-jury and the anticipated length of trial. The

       case will be tried non-jury. The anticipated trial length is eight days.

   2. A certification that the parties have met to conduct serious settlement negotiations; and

       the date, time and place of the meeting and the names of all persons participating therein.

       On November 2, 2018, counsel for the Parties met in person at the Washington, DC offices

       of Plaintiffs’ counsel Cohen Milstein Sellers & Toll, PLLC, to discuss the possibility of

       settlement. At that meeting, counsel for Defendants proposed a framework for a potential

       settlement, and there were written communications between the Parties both before and

       after that in-person meeting. No settlement agreement was reached. In addition, on June

       23, 2020, counsel for the Parties simultaneously exchanged written settlement demand and
     Case 1:17-cv-00427-JKB Document 204 Filed 02/23/21 Page 2 of 3



   settlement offer letters. As noted in response to paragraph 3 below, the Parties have now

   agreed to mediation before Magistrate Judge Copperthite.

3. Whether each party believes it would be helpful to refer this case to another judge of this

   court for a settlement or other ADR conference, either before or after the resolution of any

   dispositive pretrial motion. The Parties have agreed to mediation before Magistrate Judge

   Copperthite in the near future. Resolution of motions is not pertinent to the timing of the

   mediation. The Parties will promptly inform the Court if a tentative settlement agreement

   is reached.

4. Whether all parties consent, pursuant to 28 U.S.C. §636(c), to have a U.S. Magistrate

   Judge conduct all further proceedings in this case, either before or after the resolution of

   any dispositive pretrial motion, including trial (jury or non-jury) and entry of final

   judgment. The Parties do not consent.

5. Any other matter which you believe should be brought to the court’s attention. In addition

   to the planned mediation, Plaintiffs intend to file on February 24 a motion for

   reconsideration of certain findings in the Court’s February 10, 2021 Memorandum Opinion

   on the Parties’ summary judgment motions. The Parties will be prepared to provide their

   respective views on the implications of these events on trial scheduling during their

   conference call with the Court.



                                             /s/ James A. Moore
                                             J. Brian McTigue, admitted pro hac vice
                                             James A. Moore, admitted pro hac vice
                                             MCTIGUE LAW LLP
                                             4530 Wisconsin Avenue, NW
                                             Suite 300
                                             Washington, DC 20016
                                             Tel: (202) 364-6900
                                             Fax: (202) 364-9960

                                            2
Case 1:17-cv-00427-JKB Document 204 Filed 02/23/21 Page 3 of 3



                               bmctigue@mctiguelaw.com
                               jmoore@mctiguelaw.com

                               Karen L. Handorf, admitted pro hac vice
                               Scott Lempert, admitted pro hac vice
                               Jamie Bowers, admitted pro hac vice
                               Douglas J. McNamara (MD Bar #20786)
                               COHEN MILSTEIN SELLERS
                                & TOLL, PLLC
                               1100 New York Avenue, N.W.
                               Suite 500, West Tower
                               Washington, DC 20005
                               Tel: (202) 408-4600
                               Fax: (202) 408-4699
                               slempert@cohenmilstein.com
                               khandorf@cohenmilstein.com
                               jbowers@cohenmilstein.com
                               DMcNamara@cohenmilstein.com

                               Counsel for Plaintiffs and the Class


                               /s/ Brian D. Boyle
                               Brian D. Boyle (pro hac vice)
                               Shannon M. Barrett (D. Md. Bar No. 16410)
                               Deanna M. Rice (pro hac vice)
                               O’MELVENY & MYERS LLP
                               1625 Eye Street, N.W. Washington, D.C. 20006
                               Telephone: (202) 383-5300
                               Facsimile: (202) 383-5414
                               bboyle@omm.com
                               sbarrett@omm.com
                               derice@omm.com

                               Gerard A. Savaresse (pro hac vice)
                               O’MELVENY & MYERS LLP
                               Times Square Tower
                               7 Times Square
                               New York, New York 10036
                               Telephone: (212) 326-2000
                               Facsimile: (212) 326-2061
                               gsavaresse@omm.com

                               Attorneys for Defendants




                              3
